UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

Contact Persons:

MAY 2 4 2001
Name:
Telephone:
Name:
Telephone:

Bobbi Stettner-Eaton
(202) 205-8828
JoLeta Reynolds
i
(202) 205-5507

OSEP01-09

MEMORANDUM

TO:

Part C Coordinators
Preschool Coordinators
Directors of Special Education

FROM:

Patricia J. Guard
Acting Director
Office of Special Education Programs

SUBJECT:

Information about New Childhood Regulations under the Supplemental
Security Income (SSI) Program

The purpose of this memorandum is to provide you with information about the new
regulations affecting the determination of childhood disability under the Social Security
Administration's (SSA's) Supplemental Security Income (SSI) program. These changes
may have an impact on the children you serve and their families. Attached is a document
entitled "Supplemental Security Income (SSI) for Children," prepared by SSA staff for
distribution. Our thanks to Ms. Regina Connell, a program specialist at SSI and agency
representative on the Federal Interagency Coordinating Council, for her assistance.
Please feel free to share this with your constituency groups, as appropriate.

400 MARYLAND AVE S W WASH[NGTON, DC 20202

Our mission is to e n s u r e equal access to education a n d to promote educational excellence throughout the Natron

Page 2 - New Childhood Regulations under SSI
How Can Early Intervention or Special Education Programs Assist SSI Enrollment?
There are a number of ways that staff providing services under the Individuals with
Disabilities Education Act (IDEA) can assist and facilitate SSA in making the
determination of childhood disability under SSI. The followine examples are offered
with the understanding that any sharing of personally identifiable information with
another agency must have prior written parental consent.
Child Find Activities: As a part of child find activities and as a service to parents,
many states, with written parent consent, routinely include referrals to other federally
or state-supported benefits programs, such as Medicaid, the State Children's Health
Insurance Program (SCHIP) or SSI. A number of states have streamlined program
intake by developing a uniform intake application across a number of state agencies
or have developed an intake system that electronically alerts the intake worker of
other state programs for which the applicant might be eligible. This has the potential
to reduce both stress for families and the amount of "shopping around" they have to
do to access other possible public support or benefit programs.
Evaluation and Assessment: With written parent consent, the results from the
multidisciplinary evaluation and assessments conducted under IDEA, may be helpful
for SSA in determining a child's eligibility. These reports may also provide current
insights or supporting information into the child's daily functioning abilities. Copies
of any periodic assessments of the child would also be helpful to confirm continued
SSI eligibility.
Services: Again, with written parent consent, providing the State agency disability
adjudicator with a copy of the child's individualized family service plan (IFSP) or
individualized education program (IEP) could facilitate the decision on SSI
eligibility. Education records, as defined by the IDEA, may also be useful in making
the SSI eligibility determination. Observations and information from service
providers (early intervention services, preschools, schools, child care settings) who
work regularly with the child and the child's family and others who know about the
child's daily functioning and behavior may also be useful for determining SSI
eligibility. Specific information that provides a comparison between what the child
can do compared to his or her same-age nondisabled peers is particularly useful.
Parents should inform SSA that their child receives services under the IDEA and be
prepared to provide specific information about the types of services received,
including the frequency, intensity and location of the services, so that appropriate
evaluations, reports and plans of service can be obtained, with written parent consent.
To obtain a copy of SSA's final rules, "Social Security Income: Determining Disability
for a Child under Age 18" (65 Fed. Reg. 54747, Sept. 11, 2000), download at:
http://www.nara.gov/fedreg .
Attachment

S u p p l e m e n t a l S e c u r i t y I n c o m e (SSI)
For Children
On January 2, 2001, the Social Security Administration started using updated rules for
determining disability eligibility in children. This is important because the new rules
help Social Security decision makers better evaluate the effects of all impairments by
providing more uniform standards across age groups, and by helping decision makers
obtain an even more comprehensive picture of a child's functioning. An overview of SSl
(Supplemental Security Income) and the new rules are explained below.

What Is SSI?
SSI is a national program administered by the Social Security Administration. It provides
monthly payments to people who have limited income and resources and who are at least
65 years old, or blind, or disabled under Social Security rules.
SSI isn't just for adults. Disabled or blind children under age 18 can receive SSI, too.
For a disabled child, the program can:
9 provide monthly cash payments based on family income;
9 qualify your child for Medicaid health care services in many states; and
9 ensure referral of your child into the system of care available under State Title V
programs for Children with Special Health Care Needs (CSHCN).

Applying for SSI
If you think that your child may be eligiblefor SSI, you should apply on behalf of the
child. Some States require families to apply for SSI before the child's eligibilityfor State
programs will be considered. To apply for SSI payments for a child based on disability,
you should call Social Security'stoll-freenumber (1-800-772-1213) to make an
appointment for an interview.

Does My Child Qualify?
To receive SSI payments, a child must meet two sets of eligibility criteria:
9
9

financial criteria based on the income and resources of the child and family; and
medical criteria about the child's impairment or combination of impairments.

Financial Eligibility Criteria:
Whether a child qualifies depends on the child's income and resources as well as the
family's income and resources. Income is money that the child and/or family has
coming in each month, like wages or pensions. Resources are the child and/or family
owns, like bank accounts or property.

The amount of income you can have while stall permitting your child's eligibility
depends on where you live. This is because some States supplement the federal SSI
payments. It also depends on how many parents and other children live In the
household. The amount of resources you can have while still permitting your child's
eligibility does not depend on where you live. Social Security does not count some
types of resources, such as your home or usually a car.
If you have a child with an impairment, and your family's income and resources are
close to these amounts, it's worth making an appointment with Social Security to find
out whether your child might be eligible for SSI payments.

Medical Eligibility Criteria:
To be considered disabled for SSI purposes, a child has to be severely affected by a
medical impairment or combination of impairments. The standard is stricter than in
many other disability-based assistance programs. Under Social Security Law, a child
is disabled if he or she has a medically determinable physical or mental impairment or
combination of impairments that:
results in "marked and severe functional limitations," and
has lasted or can be expected to last for a continuous period of not less than 12
months or can be expected to result in death.
Further explanation o f the disability decision process follows in more detail.

What Happens When I Apply?
When you file a SSI claim for a child at your local Social Security office, SSA personnel
first decide whether your child meets the income and resource criteria and other technical
requirements They will also ask you for information about your child's impairment(s),
and for the names and addresses of doctors and other people who can give them
additional information It's very important to give complete addresses, phone numbers,
dates of treatment, and kinds of treatment or services your child has received from
doctors and other people who know about your child.
As part of the disability decision, the Social Security office also looks at any work the
child is doing. Generally, a child who is working and earning more than $740 per month
will not be found disabled.
The local Social Security office does not make the rest of the disability decision. The
Social Security office sends the claim to a State agency, where a team composed of a
disability examiner and a medical or psychological consultant decides whether your child
is disabled.

Obtaining Evidence about Your Child's Impairment(s) and Functioning:
The State agency team contacts doctors, schools, teachers, therapists, relatives or
others who can provide useful information about your child's impairment(s) and
functioning.
The team does not examine your child, and they usually don't meet with you or your
child face-to-face. But they may contact you for additional information. However,
they will not base their decision solely on your statements about your child or, for
example, on the fact that the child is enrolled in special education classes. But that
kind of information is very important and useful.
If the State agency cannot get enough information from the child's doctors and
other people to decide if your child is disabled, they will arrange and pay for an
examination or testing by a qualified medical professional (who may be your
child's own doctor, psychologist, or speech/language pathologist).

Evaluating the Child's Impairment or Combination of Impairments:

,

Once the State agency has gathered evidence about the child's impairment(s) and
his or her functioning, they first decide whether your child's impairment(s) limits
his or her ability to function. If the impairment(s) is only a slight abnormality or a
combination o f slight abnormalities that causes no more than minimal functional
limitations, they will find that he or she is not disabled. Most cases are not decided
at this step.
if the child's impairment(s) causes more than minimal functional limitations, the
State agency next uses a list o f medical conditions (called the Listing of
Impairments or "'the listings") to decide if your child is or is not disabled. The
listings cover the major body systems and include descriptions of common physical
and mental impairments (such as cerebral palsy,' mental retardation, asthma, and
AD/HD) along with specific medical severity criteria. Your child is disabled if he
or she has an impairment, or combination of impairments, that:
9
9
9

"meets" (is exactly the same as) one of the impairments in the listings; or
"medically equals" one of the listings; or
"functionally equals" the listings.

Deciding whether your child's impairment(s) "meets" one of the listings is a matter
of comparing your child's impairment to the specific criteria in the listings (not just
the diagnosis). Deciding whether the impairment(s) "medically equals" a listing is
a matter of dectding if the medical findings are equal in severity and duration to the
criteria in a listing.

If your child's impairment(s) does not meet or medically equal a listing, the State
agency team then decides whether it "functionally equals" the listings. They assess
the effects of the impairment(s) on the child's ability to perform daily activities by
looking at how independently a child can initiate sustain and complete a c t i v i t i e s of
all sorts compared to children the same age who do not have impairments. To do
this, they consider questions such as:
9
9
9

What activities is your child able or not able to perform?
Which activities are limited in comparison with those of same-age peers?
What type and amount of help does your child need to complete ageappropriate activities?

Once they have a clear picture of the child's activities - what he or she can and
cannot do - they decide how much the child is limited in each of six domains. The
domains are broad areas of functioning intended to capture all of what a child can or
cannot do. They are:
9

9
9
9

Acquiring and Using Information,
Attending and Completing Tasks,
Interacting and Relating with Others,
Moving About and Manipulating Objects,
Caring for Yourself, and
Health and Physical Well-being.

Decision makers must be careful to consider whether an impairment affects a
child's abilities in one, or more than one, domain. If your child's impairment or
combination of impairments causes "marked" limitations in two of these domains,
or an "extreme" limitation in one domain, then his or her impairment(s) functionally
equals the listings. SSA defines "marked" and "extreme" limitations in several
ways. The most general definition of a "marked" limitation is an impairment(s) that
interferes seriously with the child's ability to independently initiate, sustain, or
complete activities in a domain(s), and an "extreme" limitation is an impairment(s)
that interferes very seriously with these abilities. SSA uses other definitions of
marked and extreme, for example, when considering the frequency of
exacerbations, and a child's functioning on standardized tests.
The disability evaluation can take several months. When the State agency makes a
disability decision, they notify you by letter.

Appeal Process
If your child is denied SSI eligibility, the letter explains why. If you don't agree with the
decision, you can file an appeal. If the decision on appeal is unfavorable, you can ask for
a hearing before an Administrative Law Judge. And, if the Administrative Law Judge's
decision is unfavorable, you can appeal further, eventually to the federal courts.

Other Sources of Information about Social Security Disability Programs
The Social Security Administration's web site (http://www.ssa.gov) has useful
reformation including many booklets in downloadable form. Simply follow the link for
"Electronic Publications." Some of this reformation is also available in Spanish.
Health care and school professionals may order Social Security publications, free of
charge, from the Social Security Administration's Public Information Distribution
Center. See the SSA's web site at:
http;//www.ssa.gov/disability/professionals/publications.htm.
Parents may obtain information by visiting or writing any Social Security office, or by
phoning the toll-free number, 1-800-772-1213, and speaking with a service representative
between the hours of 7 a.m. and 7 p.m. on business days. Recorded information and
services are available 24 hours a day, including weekends and holidays. People who are
deaf or hearing impaired may call the toll-free TTY number, 1-800-325-0778, between
7 a.m. and 7 p.m. on business days.

